Citation Nr: 0510479	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  96-43 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder, claimed 
as a result of Agent Orange exposure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

In March 2000, a hearing was held at the RO, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In May 2000, the Board remanded the claim for additional 
development. Subsequently, a June 2002 rating action continued 
the prior denial.

In a May 2003 letter, the Board informed the veteran that his 
former representative's authority to represent VA claimants 
had been revoked.  The veteran was informed that he had 30 
days in which to name another representative, or the Board 
would assume he wished to represent himself.  The veteran did 
not name another representative.  

In July 2003, the Board remanded the claim for additional 
development. Subsequently, a December 2004 rating action 
continued the prior denial.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  An April 1994 rating decision denied service connection 
for a skin disorder including as due to Agent Orange 
exposure; the veteran did not appeal following notice of the 
decision, and that decision became final.

3.  The evidence added to the record since the April 1994 
rating decision is either cumulative in nature or not 
material in that it does not indicate that the veteran has a 
skin disorder that is related to his period of service or 
presumed exposure to Agent Orange in Vietnam; the evidence 
received since April 1994 does not bear directly and 
substantially upon the specific matters under consideration; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.
CONCLUSION OF LAW

The RO's denial of service connection for a skin disorder due 
to Agent Orange exposure in April 1994 is final; new and 
material evidence has not been submitted, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2001 & 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in July 2003 and February 2004, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The December 2004 supplemental statement of the case (SSOC), 
and the July 2003 and February 2004 VCAA letters notified the 
appellant of the relevant laws and regulations pertinent to 
his claim, and essentially advised him of the evidence 
necessary to substantiate his claims.  The SSOC and VCAA 
letters notified the appellant of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  
VA and Social Security Administration records have been 
obtained and the veteran has been provided with VA 
examinations in May 1996 and June 2002.  The veteran has not 
indicated that he has any additional evidence to submit that 
would be pertinent to his claim to reopen.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim to reopen a previously denied claim for 
service connection for a skin disorder.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The veteran's claim for service connection for a skin 
disorder, including as a result of Agent Orange exposure, was 
denied in Board decisions dated in May 1982 and August 1988.  
In an April 1994 rating decision, the RO again denied the 
veteran's claim.  The veteran did not appeal that decision, 
and it became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.156, 20.302, 20.1103.  Consequently, because the April 1994 
decision is final, the veteran's current claim of service 
connection for a skin disorder may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The bases for the denial of the veteran's claim in April 1994 
were that there was no objective evidence of a current 
disability incurred during the veteran's period of service or 
of a current skin disability for which a presumption of 
service connection is warranted based on Agent Orange 
exposure.  In order to reopen his claim, the veteran would 
have to submit evidence that objectively showed that he 
currently has a skin disorder that began during service, or 
that his current skin disorder was medically attributed to 
his period of service, including Agent Orange exposure.

When the claim was last denied in April 1994, the evidence of 
record consisted of:  service medical records showing 
ringworm of the groin area in January 1970, but no other skin 
pathology; a September 1970 VA examination report that noted 
normal skin examination; a VA hospitalization report in 
November 1978 that noted tinea cruris; a December 1978 
treatment record that noted venereal warts; a May 1980 VA 
outpatient treatment record that noted "no rash;" a March 
1981 treatment record that noted furuncles on the back; and 
the veteran's own contentions regarding inservice incurrence 
of skin pathology.

The medical evidence received since April 1994 includes a May 
1996 VA dermatology examination, which described low grade 
folliculitis and idiopathic guttate hypomelanosis.  
Examination of the groin area was deferred.  A VA skin 
examination was conducted in June 2002, however the 
examination report noted that the veteran would not allow the 
physician to examine his groin or legs; with respect to tinea 
cruris, the veteran stated that "he has not had any for a 
longtime and does not want me to evaluate it."  Thus, the 
evidence received since April 1994 shows no objective medical 
evidence of treatment for a skin disorder during the 
veteran's period of service, no evidence of any nexus between 
the current complaints and his period of service or Agent 
Orange exposure, and there is no evidence that the veteran 
currently has a skin disorder for which a presumption of 
service connection is warranted based on Agent Orange 
exposure.  

The veteran appeared at a hearing before the undersigned in 
March 2000.  A copy of the transcript of that hearing has 
been associated with the claims folder.  However, the 
testimony provided by the veteran during the hearing is 
essentially cumulative of evidence of record that had been 
considered before the April 1994 rating decision.  It does 
not bear directly and substantially upon the specific matters 
under consideration because it offers no objective evidence 
of a current disability that had its onset during the 
veteran's period of service, and it does not objectively 
demonstrate a nexus between the veteran's period of service 
and any current skin disorder.

The evidence received since the April 1994 rating decision is 
cumulative of evidence of record considered in that decision, 
it does not bear directly and substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the veteran's attempt to 
reopen his claim for service connection for a skin disorder, 
claimed as a result of Agent Orange exposure, must fail.

ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a skin disorder, 
claimed as a result of Agent Orange exposure, is not 
reopened.  The claim is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


